 

PILED

JUL 29 2019
UNITED STATES DISTRICT COURT

x FIO COURT
SOUTHERN DISTRICT OF CALIFORNIA soutien | OF CALIFORNIA

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

   

 

 

 
 

HEP TY
UNITED STATES OF AMERICA JUDGMENT IN A CREMENAT
Vv. {For Offenses Committed On or After November 1, 1987)
SUSANO SERRANO-REYES (1) Case Number: 19CR1142-CAB

MICHAEL E. BURKE
Defendant’s Attorney

USM Number 63292298

il _

THE DEFENDANT:

[X] pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

[1 was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count
Title & Section Nature of Offense Number(s}
§ USC 1326 ATTEMPTED REENTRY OF REMOVED ALIEN 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
L] The defendant has been found not guilty on count(s)
L] Count(s) is dismissed on the motion of the United States.

 

Assessment : $100.00 - WAIVED

[) JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

Il No fine L] Forfeiture pursuant to order filed , included herein.

FT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any materia] change in the defendant’s economic circumstances.

uly 26, 2019.

Date of Imposifior of Sentence

 

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: SUSANO SERRANO-REYES (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR1142-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
15 MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:

PLACEMENT IN A FACILITY WITHIN THE WESTERN REGION (SOUTHERN CALIFORNIA
AREA) TO FACILITATE FAMILY VISITATIONS.

BO

L! The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
LI at A.M, on

 

 

 

L1 as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Cl onor before

CL] as notified by the United States Marshal.

Ol asnotified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

19CR1142-CAB

 
